UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


MICHAEL LEE,                              )
                                          )
                     Plaintiff,           )
                                          )
       v.                                 )             Civil Action No. 16-2106 (KBJ)
                                          )
MANPOWER US INC., et al.,                 )
                                          )
                     Defendants.          )


                              MEMORANDUM OPINION

       This matter is before the Court on Defendants’ Motion to Dismiss Plaintiff’s

Complaint [ECF No. 5]. Defendants filed their motion on October 28, 2016, and on

October 31, 2016, the Court issued an Order [ECF No. 6] that advised Plaintiff of his

obligations under the Federal Rules of Civil Procedure and the local civil rules of this

Court. (See Neal v. Kelly, 963 F.2d 453, 456 (D.C. Cir. 1992); Fox v. Strickland, 837

F.2d 507, 509 (D.C. Cir. 1988).) Specifically, the Court notified Plaintiff that, if he

failed to file an opposition or other response to Defendants’ motion by November 28,

2016, the Court would treat their motion as conceded.

       To date, Plaintiff has not filed an opposition to the motion, or requested more

time to file an opposition, or advised the Court of any change of address. Therefore,

this Court will GRANT Defendants’ motion as conceded, and will dismiss this action.

An Order is issued separately.



DATE: December 13, 2016                       KETANJI BROWN JACKSON
                                              United States District Judge